                                            Case 5:19-cv-01606-SVK Document 30 Filed 10/20/20 Page 1 of 18




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        NADIR ABU ALKASSIM HUSSAIN,                     Case No. 19-cv-01606-SVK
                                   8                    Plaintiff,
                                                                                            ORDER ON CROSS-MOTIONS FOR
                                   9              v.                                        SUMMARY JUDGMENT
                                  10        NANCY A. BERRYHILL,                             Re: Dkt. Nos. 23, 28
                                  11                    Defendant.

                                  12           Plaintiff appeals from the final decision of the Commissioner of Social Security denying
Northern District of California
 United States District Court




                                  13   his application for Supplemental Security Income (“SSI”). For the reasons discussed below, the
                                  14   Court GRANTS Plaintiff’s motion for summary judgment, DENIES the Commissioner’s cross-
                                  15   motion for summary judgment, and REMANDS the case for further proceedings.
                                  16   I.      BACKGROUND
                                  17           Plaintiff filed an application for SSI on March 23, 2015, alleging disability beginning June
                                  18   1, 2011. See Dkt. 15 (Administrative Record (“AR”)) 165-174. Plaintiff later amended his
                                  19   alleged onset date to March 23, 2015. AR 41, 271. An Administrative Law Judge (“ALJ”) held a
                                  20   hearing and issued an unfavorable decision on March 29, 2018. AR 18-37. The ALJ found that
                                  21   Plaintiff had the following severe impairments: “a schizoaffective disorder vs. a bipolar disorder
                                  22   and a polysubstance abuse disorder (alcohol, marijuana, and methamphetamines).” AR 24. The
                                  23   ALJ concluded that Plaintiff’s mental impairments, including the substance use disorders, met
                                  24   section 12.04 of the listed impairments. Id. However, the ALJ also concluded that if Plaintiff
                                  25   stopped the substance use, he would not have an impairment or combination of impairments that
                                  26   met or medically equaled any of the listed impairments. AR 26. The ALJ then determined that if
                                  27   Plaintiff stopped the substance use, he would have the residual functional capacity (“RFC”) to
                                  28   perform a full range of work at all exertional levels with several non-exertional limitations.
                                             Case 5:19-cv-01606-SVK Document 30 Filed 10/20/20 Page 2 of 18




                                   1   AR 27. The ALJ concluded that Plaintiff was not disabled because he was capable of performing

                                   2   a significant number of jobs in the national economy. AR 31.

                                   3            After the Appeals Council denied review, Plaintiff sought review in this Court. Dkt. 1

                                   4   (Complaint). In accordance with Civil Local Rule 16-5, the parties filed cross-motions for

                                   5   summary judgment (Dkt. 23,1 28), which are now ready for decision without oral argument.

                                   6   II.       ISSUES FOR REVIEW
                                   7                   1.      Did the ALJ err in evaluating the medical evidence; specifically (a) did the
                                                               ALJ err in evaluating the psychological opinion evidence from state
                                   8                           consultants Drs. Lucila and Ying; and (b) did the ALJ provide specific and
                                                               legitimate reasons for crediting the opinion of consultative examiner Dr.
                                   9                           Howard?
                                  10                   2.      Is the ALJ’s analysis of drug addiction and alcoholism supported by
                                                               substantial evidence?
                                  11
                                                       3.      Did the ALJ err in evaluating Plaintiff’s credibility?
                                  12
Northern District of California
 United States District Court




                                                       4.      Did the ALJ err in evaluating lay witness testimony?
                                  13
                                                       5.      Is the ALJ’s RFC finding supported by substantial evidence?
                                  14
                                                       6.      Did the ALJ err in evaluating the testimony of the vocational expert (“VE”);
                                  15                           specifically (a) did the ALJ fail to resolve a conflict between the VE’s
                                                               testimony and the Dictionary of Occupational Titles; and (b) did the ALJ
                                  16                           ignore testimony from the VE indicating that Plaintiff is unemployable?
                                  17
                                       III.     STANDARD OF REVIEW
                                  18
                                                This Court has the authority to review the Commissioner’s decision to deny disability
                                  19
                                       benefits, but “a federal court’s review of Social Security determinations is quite limited.” Brown-
                                  20
                                       Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015); see also 42 U.S.C. § 405(g). Federal courts
                                  21
                                       “leave it to the ALJ to determine credibility, resolve conflicts in the testimony, and resolve
                                  22
                                       ambiguities in the record.” Brown-Hunter, 806 F.3d at 492 (internal quotation marks and citation
                                  23
                                       omitted).
                                  24
                                                The Commissioner’s decision will be disturbed only if it is not supported by substantial
                                  25

                                  26   1
                                         Plaintiff originally filed a motion for summary judgment on December 4, 2019. Dkt. 22. On
                                  27   December 6, 2019, Plaintiff filed an amended motion for summary judgment along with a motion
                                       for leave to amend. Dkt. 23, 23-1. The Court subsequently granted Plaintiff’s motion for leave to
                                  28   amend. Dkt. 24. Accordingly, the amended motion for summary judgment (Dkt. 23) is Plaintiff’s
                                       operative motion for summary judgment.
                                                                                         2
                                          Case 5:19-cv-01606-SVK Document 30 Filed 10/20/20 Page 3 of 18




                                   1   evidence or if it is based on the application of improper legal standards. Id. at 492. “Under the

                                   2   substantial-evidence standard, a court looks to an existing administrative record and asks whether

                                   3   it contains sufficient evidence to support the agency’s factual determinations,” and this threshold

                                   4   is “not high.” Biestek v. Berryhill, -- U.S. --, 139 S. Ct. 1148, 1154 (2019) (internal quotation

                                   5   marks, citation, and alteration omitted); see also Rounds v. Comm’r of Soc. Sec. Admin., 807 F.3d

                                   6   996, 1002 (9th Cir. 2015) (“Substantial evidence” means more than a mere scintilla but less than a

                                   7   preponderance; it is “such relevant evidence as a reasonable mind might accept as adequate to

                                   8   support a conclusion”) (internal quotation marks and citations omitted). The Court “must

                                   9   consider the evidence as a whole, weighing both the evidence that supports and the evidence that

                                  10   detracts from the Commissioner’s conclusion.” Rounds, 807 F.3d at 1002 (internal quotation

                                  11   marks and citation omitted). Where the evidence is susceptible to more than one rational

                                  12   interpretation, the Court must uphold the ALJ’s findings if supported by inferences reasonably
Northern District of California
 United States District Court




                                  13   drawn from the record. Id.

                                  14          Even if the ALJ commits legal error, the ALJ’s decision will be upheld if the error is

                                  15   harmless. Brown-Hunter, 806 F.3d at 492. But “[a] reviewing court may not make independent

                                  16   findings based on the evidence before the ALJ to conclude that the ALJ’s error was harmless.” Id.

                                  17   The Court is “constrained to review the reasons the ALJ asserts.” Id. (internal quotation marks

                                  18   and citation omitted).

                                  19   IV.    DISCUSSION
                                  20          Plaintiff argues that the ALJ: (1) improperly evaluated the medical evidence; (2) erred in

                                  21   his drug and alcohol analysis; (3) improperly discredited Plaintiff’s testimony; (4) improperly

                                  22   ignored lay witness testimony; (5) improperly analyzed Plaintiff’s RFC; and (6) improperly

                                  23   evaluated the VE’s testimony. Dkt. 23.

                                  24          A.      Medical Evidence
                                  25                  1.        Standard for Evaluating Medical Evidence
                                  26          In Social Security disability cases, “[t]he ALJ must consider all medical opinion

                                  27   evidence.” Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008). Generally, the opinion of a

                                  28   treating physician is entitled to more weight than the opinion of an examining physician, and more
                                                                                         3
                                          Case 5:19-cv-01606-SVK Document 30 Filed 10/20/20 Page 4 of 18




                                   1   weight is given to the opinion of an examining physician than a non-examining physician.

                                   2   Ghanim v. Colvin, 763 F.3d 1154, 1160 (9th Cir. 2014). Where a treating physician’s opinion is

                                   3   “well-supported by medically acceptable clinical and laboratory diagnostic techniques and is not

                                   4   inconsistent with the other substantial evidence” in the record, it must be given controlling weight.

                                   5   20 C.F.R. § 404.1527(c)(2). The ALJ must provide clear and convincing reasons, supported by

                                   6   substantial evidence, for rejecting the uncontradicted opinion of treating physicians. Ghanim, 763

                                   7   F.3d at 1160; see also Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002) (holding that ALJ

                                   8   can reject uncontradicted treating physician’s opinion “by setting out a detailed and thorough

                                   9   summary of the facts and conflicting medical evidence, stating his own interpretation thereof, and

                                  10   making findings”) (internal quotation marks and citation omitted). Where contradicted, the

                                  11   opinion of treating physicians may be rejected only for “specific and legitimate reasons that are

                                  12   supported by substantial evidence.” Ghanim, 763 F.3d at 1160.
Northern District of California
 United States District Court




                                  13                  2.      State Agency Psychological Consultants Drs. Lucila and Ying
                                  14          Plaintiff challenges the ALJ’s evaluation of the opinions of state agency psychological

                                  15   consultants D. Lucila, M.D. and Karen Ying, M.D. Dkt. 23 at 4. Dr. Lucila, who evaluated

                                  16   Plaintiff at the initial level of adjudication, concluded that Plaintiff had moderate restriction of

                                  17   activities of daily living, moderate difficulties in maintaining social functioning, and moderate

                                  18   difficulties in maintaining concentration, persistence, or pace, as well as one or two extended

                                  19   episodes of decompensation. AR 82. Dr. Lucila also found that Plaintiff had moderate limitations

                                  20   in the following areas: ability to understand, remember, and carry out detailed instructions; ability

                                  21   to maintain attention and concentration for extended periods; ability to complete a normal

                                  22   workday and workweek and to perform at a consistent pace; ability to interact with the general

                                  23   public, supervisors, and coworkers; and ability to maintain socially appropriate behavior and

                                  24   adhere to basic standards of neatness and cleanliness. AR 84-85. Dr. Ying, who evaluated

                                  25   Plaintiff at the reconsideration level of adjudication, concluded that Plaintiff had moderate

                                  26   limitations in the following areas: ability to understand, remember, and carry out detailed

                                  27   instructions; ability to complete a normal workday and workweek and to perform and a consistent

                                  28   pace; and ability to respond appropriately to changes in the work setting. AR 101-103. Both
                                                                                          4
                                          Case 5:19-cv-01606-SVK Document 30 Filed 10/20/20 Page 5 of 18




                                   1   consulting physicians noted that there was no evidence of any issue with substance abuse/DAA

                                   2   (drug addiction and alcoholism). AR 87; AR 106.

                                   3          Plaintiff argues the ALJ improperly evaluated this evidence in two specific respects. First,

                                   4   Plaintiff argues that the ALJ entirely ignored Dr. Lucila’s opinion. Dkt. 23 at 4. Second, Plaintiff

                                   5   argues that the ALJ mentioned Dr. Ying’s opinion only briefly and did not indicate why that

                                   6   opinion should be credited or rejected or how that opinion compared with any other medical

                                   7   opinion in the record. Id. The Commissioner responds that any error by the ALJ in discussing the

                                   8   opinions of Drs. Lucila and Yang is harmless because those opinions support the ALJ’s ultimate

                                   9   decision on Plaintiff’s RFC: that he is “limited to simple, routine tasks with simple work-related

                                  10   decisions” and “occasionally could respond appropriately to supervisors, coworkers, and the

                                  11   public.” AR 27; Dkt. 28 at 1-2 (arguing that “both doctors found Plaintiff no more limited, or

                                  12   significantly more capable, than the RFC”).
Northern District of California
 United States District Court




                                  13          The Court cannot conclude from the ALJ’s decision that he properly evaluated the medical

                                  14   evidence. As discussed more fully in Section IV.E. below, the ALJ’s ultimate RFC determination

                                  15   included limitations with respect to task complexity and social interaction that are generally

                                  16   consistent with the opinions of Drs. Lucila and Ying that Plaintiff has moderate limitations in the

                                  17   areas of understanding and memory; concentration and persistence; and/or social interaction. AR

                                  18   84-85, 101-103. However, the ALJ’s RFC determination did not contain any limitations

                                  19   concerning Plaintiff’s ability to complete a normal workday and workweek and to perform without

                                  20   an unreasonable number and length of rest periods. See AR 27. Both Dr. Lucila and Dr. Ying

                                  21   opined that Plaintiff is “moderately limited” in this area. AR 84, 102. But the ALJ did not

                                  22   mention Dr. Lucila’s opinion at all, and he did not state what weight he gave to Dr. Ling’s

                                  23   opinion. AR 29. In rejecting the opinions of a physician, the ALJ “must set forth his own

                                  24   interpretations and explain why they, rather than the doctors’, are correct.” Primus v. Massanari,

                                  25   55 Fed. Appx. 810, 811 (9th Cir. 2003) (citation omitted). An ALJ’s decision does not conform to

                                  26   this standard if he “does not explain the weight, if any, actually accorded to [the physician’s]

                                  27   opinion.” Id. Here, the Court cannot determine based on the ALJ’s decision whether he

                                  28   considered Dr. Lucila’s opinion, what weight he gave Dr. Ying’s opinion, and why he rejected
                                                                                         5
                                          Case 5:19-cv-01606-SVK Document 30 Filed 10/20/20 Page 6 of 18




                                   1   both doctor’s opinions regarding Plaintiff’s limitations with respect to completing a normal

                                   2   workday and workweek without an unreasonable number and length of rest periods.

                                   3          This error is not harmless. In response to a hypothetical posed by the ALJ at the hearing,

                                   4   the VE testified that an employee whose “impairment caused him to require rest periods for about

                                   5   5 to 10 percent of the day” would be “non employable” if the rest periods were “getting to that 10

                                   6   percent day in and day out.” AR 71. Thus, had the ALJ accorded weight to the opinions of Drs.

                                   7   Lucila and Ying regarding Plaintiff’s endurance limitations, it could have affected the ultimate

                                   8   disability determination.

                                   9          Moreover, the ALJ failed to address certain inconsistencies between the opinions of Drs.

                                  10   Lucila and Ying, did not identify any evidence in the record that justified his apparent decision to

                                  11   give the opinion of Dr. Ying more weight than that of Dr. Lucila, and did not discuss how those

                                  12   opinions compared with other medical evidence in the record.
Northern District of California
 United States District Court




                                  13          Accordingly, on this issue, Plaintiff’s motion for summary judgment is GRANTED and

                                  14   the Commissioner’s cross-motion is DENIED.

                                  15                  3.      State Consultative Examiner Dr. Howard
                                  16          Plaintiff also challenges the ALJ’s analysis of the opinion of examining physician Jonathan

                                  17   Howard, Psy.D., arguing that the ALJ failed to provide specific and legitimate reasons for

                                  18   crediting Dr. Howard’s opinion and rejecting opinions from six other acceptable medical sources.

                                  19   Dkt. 23 at 5-6. Plaintiff’s argument with respect to the ALJ’s evaluation of medical evidence from

                                  20   Dr. Howard is essentially an attack on the ALJ’s reliance on Dr. Howard’s opinion regarding the

                                  21   effect of Plaintiff’s drug and alcohol use. Accordingly, the Court discusses this argument in the

                                  22   following Section IV.B.

                                  23          B.      Drug Addiction and Alcoholism Analysis
                                  24                  1.      Standard for Analyzing Drug Addiction and Alcoholism Analysis
                                  25          Where there is medical evidence of drug addiction and alcoholism (“DAA”), “[a] finding

                                  26   of ‘disabled’ under the five-step inquiry does not automatically qualify a claimant for disability

                                  27   benefits.” Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001). Instead, under provisions

                                  28   of the Contract with America Advancement Act enacted in 1996, an “individual shall not be
                                                                                         6
                                          Case 5:19-cv-01606-SVK Document 30 Filed 10/20/20 Page 7 of 18




                                   1   considered to be disabled for purposes of [benefits under Title II or XVI of the Act] if alcoholism

                                   2   or drug addiction would … be a contributing factor material to the Commissioner’s determination

                                   3   that the individual is disabled.” Id. (citing 42 U.S.C. §§ 423(d)(2)(C), 1382c(a)(3)(J)). If,

                                   4   considering all of the claimant’s medically determinable impairments, there is a determination that

                                   5   the claimant is disabled, and there is medical evidence showing DAA, then the ALJ must

                                   6   determine whether the DAA is “material” to the finding that the claimant is disabled. 20 C.F.R.

                                   7   §§ 404.1535, 416.935.

                                   8          In determining whether a claimant’s DAA is material, the test is whether an individual

                                   9   would still be found disabled if he or she stopped using drugs or alcohol. See 20 C.F.R.

                                  10   §§ 404.1535(b), 416.935(b); Parra v. Astrue, 481 F.3d 742, 746-47 (9th Cir. 2007); Sousa v.

                                  11   Callahan, 143 F.3d 1240, 1245 (9th Cir. 1998). The ALJ must “evaluate which of [the claimant’s]

                                  12   current physical and mental limitations ... would remain if [the claimant] stopped using drugs or
Northern District of California
 United States District Court




                                  13   alcohol and then determine whether any or all of [the claimant’s] remaining limitations would be

                                  14   disabling.” 20 C.F.R. §§ 404.1535(b)(2), 416.935(b)(2). If the ALJ determines that the claimant’s

                                  15   remaining limitations are disabling, then the claimant’s DAA is not a material contributing factor

                                  16   to the determination of disability, and the claimant is disabled, independent of his or her DAA.

                                  17   See id. §§ 404.1535(b)(2)(ii), 416.935(b)(2)(ii). The claimant bears the burden of proving that his

                                  18   substance use is not a material contributing factor to his disability. Parra, 481 F.3d at 744-45.

                                  19          “When a claimant is actively abusing drugs or alcohol, determining which limitations

                                  20   would remain when the effects of substance abuse are absent is necessarily hypothetical,” although

                                  21   “the ALJ must still develop a full and fair record and support his conclusion with substantial

                                  22   evidence.” Lockwood v. Colvin, No. 12-cv-00493-NJV, 2013 WL 1964923, at *9 (N.D. Cal. May

                                  23   10, 2013).

                                  24                  2.      ALJ’s DAA Analysis
                                  25          The ALJ found that Plaintiff had a polysubstance abuse disorder involving alcohol,

                                  26   marijuana, and methamphetamines. AR 24. The ALJ determined that Plaintiff’s mental

                                  27   impairments, including the substance use disorders, met Section 12.04 of the listed impairments.

                                  28   Id. The ALJ further determined that if Plaintiff stopped the substance use, the remaining
                                                                                         7
                                          Case 5:19-cv-01606-SVK Document 30 Filed 10/20/20 Page 8 of 18




                                   1   limitations would continue to have a severe impairment or combination of impairments but would

                                   2   no longer meet or medically equal any listed impairment. AR 25-26. The ALJ also concluded

                                   3   that if Plaintiff stopped the substance use, he would have the RFC to perform a full range of light

                                   4   work at all exertional levels, with certain nonexertional limitations relating to task and decision

                                   5   complexity and social interaction. AR 27. In evaluating Plaintiff’s DAA, the ALJ expressly

                                   6   relied on the opinion of State agency examiner Jonathan Howard, Psy.D. AR 25-26.

                                   7          Plaintiff mounts two attacks on the ALJ’s DAA analysis. First, Plaintiff argues that the

                                   8   ALJ failed to provide specific and legitimate reasons for crediting Dr. Howard’s opinion and

                                   9   discounting the opinions of other medical sources. Dkt. 23 at 5-6. In particular, Plaintiff

                                  10   challenges the ALJ’s rejection of the opinions of treating providers Janetta Geringson, M.D.;

                                  11   Megan Brown, ASW; W. Boutelle, M.D.; and Evan Schloss, LMFT. Id. Plaintiff also challenges

                                  12   the ALJ’s rejection of the opinion of examining clinicians Dionne Childs, MS, and Lesleigh
Northern District of California
 United States District Court




                                  13   Franklin, Ph.D. Id. According to Plaintiff, “[t]he ALJ’s reasons for rejecting the opinions of these

                                  14   six different providers are essentially the same in each case: 1) they failed to consider illicit drug

                                  15   use and 2) they failed to consider licit drug use.” Id. at 5 (citing AR 29-30).

                                  16          Second, Plaintiff argues that the ALJ’s DAA analysis was not supported by substantial

                                  17   evidence. Dkt. 23 at 5-7. Plaintiff argues that it was inappropriate for ALJ to rely on

                                  18   Dr. Howard’s opinion as the authority for Plaintiff’s functioning in the absence of drugs and

                                  19   alcohol because Plaintiff was using marijuana and alcohol during the period of Dr. Howard’s

                                  20   evaluation. Id. at 7. Plaintiff again argues that the ALJ ignored the findings of two treating

                                  21   providers, Dr. Boutelle and Mr. Schloss, that Plaintiff’s mental impairments were not caused by

                                  22   substance abuse. Id. (citing AR 538, AR 543). In addition, Plaintiff points to the findings of the

                                  23   state agency psychological consultants, Drs. Lucila and Ying, that found limitations on Plaintiff’s

                                  24   functional capacity even though “[t]here is no evidence of any substance abuse disorder/DAA

                                  25   issue.” Id. at 8 (citing AR 87, AR 106). Plaintiff also cites evidence of multiple toxicology

                                  26   screens showing that Plaintiff tested negative for methamphetamines. Id. (citing AR 572, AR 652,

                                  27   AR 620, AR 694, AR 682, AR 801, and AR 807).

                                  28
                                                                                          8
                                          Case 5:19-cv-01606-SVK Document 30 Filed 10/20/20 Page 9 of 18




                                   1          In response to these arguments, the Commissioner argues that the ALJ properly rejected

                                   2   the other medical sources identified by Plaintiff both because those providers failed to consider

                                   3   Plaintiff’s substance abuse and because their opinions were inconsistent with contemporaneous

                                   4   treatment notes, which the Commissioner characterizes as “describing stable symptoms and

                                   5   significant daily activities.” Dkt. 28 at 2-3, 4. The Commissioner points out that the medical

                                   6   source opinions upon which Plaintiff now relies are from before Dr. Ying rendered her opinion on

                                   7   May 2016 that Plaintiff had stable symptoms overall. Id. at 3 (citing AR 99). The Commissioner

                                   8   also argues that Dr. Howard evaluated Plaintiff in July 2015, when Plaintiff was not using

                                   9   methamphetamines or at least not to the degree demonstrated in 2016 and 2017, and thus the ALJ

                                  10   properly relied on Dr. Howard’s opinion to describe the severity of Plaintiff’s impairments in the

                                  11   absence of methamphetamine use. Dkt. 28 at 2 (citing AR 26). The Commissioner also argues

                                  12   that Drs. Lucila and Yang reached their opinions about Plaintiff’s RFC after expressly considering
Northern District of California
 United States District Court




                                  13   Dr. Howard’s opinion. Id. (citing AR 81, 99, 101-103).

                                  14          The ALJ’s findings that Plaintiff would not be disabled if he stopped his substance abuse

                                  15   are not sufficiently detailed to allow this Court to understand the basis for his conclusion and are

                                  16   therefore inadequate. He found that Plaintiff had a polysubstance abuse disorder involving

                                  17   alcohol, marijuana, and methamphetamines. AR 24. The ALJ correctly noted that he was

                                  18   required to “evaluate the extent to which the claimant’s mental and physical limitations would

                                  19   remain if the claimant stopped the substance use.” AR 23. In conducting that evaluation, the ALJ

                                  20   relied on Plaintiff’s evaluation by Dr. Howard on July 6, 2015, stating:

                                  21                  The evidence indicates that in July 2015, although the claimant was using some
                                  22                  marijuana and alcohol, he apparently was not using methamphetamines, or at least
                                                      not to the degree demonstrated in 2016 and 2017. Therefore, Dr. Howard’s
                                  23                  conclusions are relied on to describe the severity of the claimant’s impairments in
                                                      the absence of drugs and alcohol.
                                  24
                                       AR 26. The ALJ fails to adequately explain how Dr. Howard’s examination, which was
                                  25
                                       conducted during a time period when Plaintiff “was using some marijuana and alcohol,” supports
                                  26
                                       the ALJ’s conclusion about the severity of Plaintiff’s impairments “in the absence of drugs and
                                  27
                                       alcohol.” The ALJ appears to distinguish between Plaintiff’s use of methamphetamines and his
                                  28
                                                                                         9
                                         Case 5:19-cv-01606-SVK Document 30 Filed 10/20/20 Page 10 of 18




                                   1   use of marijuana and alcohol, and the ALJ may have concluded that without the use of

                                   2   methamphetamines Plaintiff would not have been disabled, regardless of his use of other

                                   3   substances. However, this extrapolation is not clear from the record.

                                   4          The Commissioner’s cross-motion for summary judgment echoes this lack of clarity in the

                                   5   ALJ’s decision by focusing exclusively on Plaintiff’s use of methamphetamines. See, e.g., Dkt. 28

                                   6   at 4 (stating that the ALJ found Plaintiff “capable of performing at RFC level when not abusing

                                   7   meth” and arguing that “Plaintiff’s treatment records show that he was doing well before he

                                   8   started using meth”); id. at 4-5 (citing toxicology screens that were “negative for meth”). The

                                   9   Commissioner frames the relevant question as “whether, if Plaintiff was not using meth, he would

                                  10   still be found disabled.” Id. at 5. This is incorrect. The relevant question is whether Plaintiff

                                  11   would still be found disabled if he stopped using drugs or alcohol. See 20 C.F.R. §§ 404.1535(b),

                                  12   416.935(b). The ALJ found that Plaintiff used not only methamphetamines, but also alcohol and
Northern District of California
 United States District Court




                                  13   marijuana. Dkt. 24. The ALJ does not explain how he extrapolates Plaintiff’s RFC “[i]f the

                                  14   claimant stopped the substance use” from Dr. Howard’s examination, which occurred while

                                  15   Plaintiff was using alcohol and marijuana. AR 26, 27.

                                  16          In evaluating whether a claimant’s substance abuse is a material contributing factor to his

                                  17   disability, “a period of sobriety would be diagnostically ideal in the sense that it would eliminate

                                  18   DAA as a variable and thus allow for a more straightforward disability determination.” Fulghum

                                  19   v. Colvin, No. 4:13-cv00978-KAW, 2014 WL 3866673, at *9 (N.D. Cal. Aug. 5, 2014). However,

                                  20   a period of sobriety is not required. Id.; see also SSR 13-2p (“there does not have to be evidence

                                  21   from a period of abstinence for the claimant to meet his or her burden of proving disability”).

                                  22   Where such evidence does not exist, an ALJ’s DAA analysis is, of necessity, hypothetical. See

                                  23   Lockwood, 2013 WL 1964923, at *9. However, the ALJ must still support his DAA conclusion

                                  24   with substantial evidence. Id. Here, although the ALJ could properly consider Dr. Howard’s

                                  25   evaluation of Plaintiff even though he was using marijuana and alcohol at the time, the ALJ failed

                                  26   to adequately explain and support his conclusion that Plaintiff would not be disabled if he stopped

                                  27   all substance use.

                                  28
                                                                                         10
                                           Case 5:19-cv-01606-SVK Document 30 Filed 10/20/20 Page 11 of 18




                                   1           In this context, the Court also cannot conclude the ALJ’s rejection of other medical

                                   2   opinions was proper. The ALJ acknowledged that Childs/Franklin’s “overall assessment was that

                                   3   the claimant would not be able to function with other than marked to extreme limitations in all

                                   4   aspects of work-related activity,” but discounted this assessment for reasons including that it

                                   5   “failed to take into consideration undisclosed drug abuse.” AR 30; see also AR 555-556.

                                   6   However, although the Childs/Franklin report noted “[t]here was no evidence of substance use on

                                   7   the day of the evaluation,” the report stated that Plaintiff “described self-medicating with

                                   8   substances” including marijuana, beer, and cigarettes. AR 551. This is similar to Dr. Howard’s

                                   9   recitation of Plaintiff’s reports of marijuana and alcohol use. AR 451, AR 453. Yet unlike Dr.

                                  10   Howard, Childs/Franklin find significant limitations on Plaintiff’s ability to work. AR 555-556.

                                  11   Given this conflicting medical evidence, the ALJ was required to give specific and legitimate

                                  12   reasons why he adopted Dr. Howard’s opinion rather than the Childs/Franklin opinion. The ALJ
Northern District of California
 United States District Court




                                  13   failed to provide such reasons. Similarly, contrary to the ALJ’s statement that “neither [Dr.

                                  14   Boutelle nor Mr. Schloss] discussed the effects of the claimant’s substance use on his ability to

                                  15   function,” both providers concluded that Plaintiff’s impairments were not caused by substance

                                  16   intoxication/dependence/withdrawal.” AR 29, AR 538, AR 543. Again, the ALJ failed to

                                  17   adequately explain why he relied on Dr. Howard’s conclusions to describe the severity of

                                  18   Plaintiff’s impairments in the absence of drugs and alcohol but rejected the conclusions of other

                                  19   medical sources on that issue.2

                                  20           In a summary paragraph in the ALJ’s opinion, the ALJ stated that Plaintiff’s “symptoms of

                                  21   mood instability, delusions, grandiose speech, and marked difficulty interacting with others was

                                  22   noted to be related to use of methamphetamines, alcohol, and PCP hallucinogens in April 2015.”

                                  23   AR 28. In support of this statement, the ALJ cited “Exhibit 4F, p. 2,” which is page AR 423 of the

                                  24   Administrative Record. That page does not mention substance use, much less link it to Plaintiff’s

                                  25   symptoms. Elsewhere in the same document, which appears to be from April 2016, there is a

                                  26   checklist noting that Plaintiff had used alcohol within the previous 90 days and had used

                                  27

                                  28
                                       2
                                        The parties’ arguments regarding the opinions of Dr. Ying are addressed in Sections IV.A.2.
                                       above and IV.E below.
                                                                                      11
                                         Case 5:19-cv-01606-SVK Document 30 Filed 10/20/20 Page 12 of 18




                                   1   amphetamines and PCP hallucinogens in the past (but not within the previous 90 days). AR 425.

                                   2   Again, the document does not link this substance use to Plaintiff’s symptoms. In the same

                                   3   summary paragraph, the ALJ states that “with some abstinence and use of medications, [Plaintiff]

                                   4   was described as neat and clean, cooperative, appropriate mood and affect, and logical speech,”

                                   5   citing Exhibit 6F at pp. 2-3 (which is AR 442-443 in the Administrative Record before the Court).

                                   6   Although that document supports the ALJ’s statements about Plaintiff’s appearance, general

                                   7   behavior, and emotional reactions, it does not discuss his abstinence from substance use. See AR

                                   8   441-449. In fact, the document notes recent marijuana use, although “less than in the past, approx

                                   9   1-2x/week.” AR 442. Thus, to the extent the summary paragraph in the ALJ opinion at AR 28 is

                                  10   meant to explain the ALJ’s conclusions about Plaintiff’s functioning with and without substance

                                  11   use, it is not supported by the record.

                                  12          Accordingly, on the issue of the ALJ’s DAA analysis, the Court GRANTS Plaintiff’s
Northern District of California
 United States District Court




                                  13   motion for summary judgment and DENIES the Commissioner’s cross-motion for summary

                                  14   judgment.

                                  15          C.      Plaintiff’s Credibility
                                  16          Plaintiff challenges the ALJ’s assessment of his credibility. Dkt. 23 at 8-9. The ALJ

                                  17   found that “[i]f the claimant stopped the substance use, the undersigned finds that the claimant’s

                                  18   medically determinable impairments could reasonably be expected to produce the alleged

                                  19   symptoms; however, the claimant’s statements concerning the intensity, persistence and limiting

                                  20   effects of these symptoms are not credible to the extent they are inconsistent with the residual

                                  21   functional capacity assessment for the reasons explained below.” AR 28.

                                  22          “Where, as here, the ALJ has found that the claimant has ‘presented objective medical

                                  23   evidence of an underlying impairment which could reasonably be expected to produce the pain or

                                  24   other symptoms alleged’ and there is no evidence of malingering, ‘the ALJ can reject the

                                  25   claimant’s testimony about the severity of [his] symptoms only by offering specific, clear and

                                  26   convincing reasons for doing so.’” Anderson v. Saul, 783 Fed. Appx. 697, 698 (9th Cir. 2019)

                                  27   (quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007)). “Under the specific, clear

                                  28   and convincing standard, the ALJ must identify the testimony she found not credible and link that
                                                                                        12
                                         Case 5:19-cv-01606-SVK Document 30 Filed 10/20/20 Page 13 of 18




                                   1   testimony to the particular parts of the record supporting her non-credibility determination.”

                                   2   Anderson, 783 Fed. Appx. at 698 (quoting Brown-Hunter, 806 F.3d at 494) (internal quotation

                                   3   marks omitted).

                                   4          The ALJ expressly tied his evaluation of Plaintiff’s credibility to his ultimate conclusion

                                   5   regarding Plaintiff’s RFC. AR 28. As discussed in Section IV.E. below, the Court concludes the

                                   6   ALJ’s RFC determination was erroneous. Under these circumstances, the ALJ must reassess

                                   7   Plaintiff’s credibility based upon an appropriate evaluation of the medical evidence and RFC. See

                                   8   Klee v. Berryhill, No. 17-cv-00697-DMR, 2018 WL 3956337, at *17 (N.D. Cal. Aug. 17, 2018).

                                   9          Accordingly, on this issue, the Court GRANTS Plaintiff’s motion for summary judgment

                                  10   and DENIES the Commissioner’s cross-motion for summary judgment.

                                  11          D.      Lay Witness Testimony
                                  12          Plaintiff argues that the ALJ erred in rejecting, without comment, the third-party function
Northern District of California
 United States District Court




                                  13   report completed by Plaintiff’s mother. Dkt. 23 at 9. The Commissioner concedes that the ALJ

                                  14   did not specifically address the mother’s report, but argues that any error was harmless because the

                                  15   mother’s description of Plaintiff’s activities of daily living was consistent with the ALJ’s RFC

                                  16   determination. Dkt. 28 at 7.

                                  17          “Lay testimony as to a claimant’s symptoms is competent evidence that an ALJ must take

                                  18   into account, unless he or she expressly determines to disregard such testimony and gives reasons

                                  19   germane to each witness for doing so.” Tobeler v. Colvin, 749 F.3d 830, 832 (9th Cir. 2014).

                                  20   (citing Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir. 2001); Stout v. Comm’r, Soc. Sec. Admin., 454

                                  21   F.3d 1050, 1053 (9th Cir. 2006)). “[L]ay witness testimony is ‘incompetent’ when it consists of a

                                  22   medical diagnosis, because ‘medical diagnoses are beyond the competence of lay witnesses’ to

                                  23   make.” Tobeler, 749 F.3d at 833 (citing Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996)).

                                  24   But “lay witness testimony as to a claimant’s symptoms or how an impairment affects ability to

                                  25   work is competent evidence and therefore cannot be disregarded without comment.” Id. (citations

                                  26   and internal quotation marks omitted).

                                  27          The third-party function report completed by Plaintiff’s mother included information

                                  28   concerning limitations affecting Plaintiff’s memory, concentration, and understanding. AR 199-
                                                                                        13
                                         Case 5:19-cv-01606-SVK Document 30 Filed 10/20/20 Page 14 of 18




                                   1   200. The ALJ did not reference Plaintiff’s mother’s testimony in his opinion and consequently did

                                   2   not indicate what, if any, weight he assigned to the mother’s opinion. Information provided by

                                   3   Plaintiff’s mother was competent evidence and could not be disregarded without comment.

                                   4   Tobeler, 749 F.3d at 833. The ALJ erred in disregarding such information without providing

                                   5   reasons for doing so.

                                   6          “[A]n ALJ’s failure to comment upon lay witness testimony is harmless where the same

                                   7   evidence that the ALJ referred to in discrediting [the claimant’s] claims also discredits [the lay

                                   8   witness’s] claims.” Molina v. Astrue, 674 F.3d 1104, 1122 (9th Cir. 2012) (citing Buckner v.

                                   9   Astrue, 646 F.3d 549, 560 (8th Cir. 2011)) (internal quotation marks omitted). In Molina, the

                                  10   Ninth Circuit examined whether the “ALJ’s failure to discuss the testimony from [the plaintiff’s]

                                  11   family members was inconsequential to the ultimate nondisability determination in the context of

                                  12   the record as a whole.” Molina, 674 F.3d 1104 at 1122 (internal citations and quotation marks
Northern District of California
 United States District Court




                                  13   omitted). The Court noted that though “the ALJ failed to explain her reasons for rejecting the lay

                                  14   witnesses’ testimony. . . [t]hat testimony . . . did not describe any limitations beyond those [the

                                  15   plaintiff] herself described, which the ALJ discussed at length and rejected based on well-

                                  16   supported, clear and convincing reasons.” Id. The Court concluded that “[b]ecause the ALJ had

                                  17   validly rejected all the limitations described by the lay witnesses in discussing [the plaintiff’s]

                                  18   testimony . . . the ALJ’s failure to give specific witness-by-witness reasons for rejecting the lay

                                  19   testimony did not alter the ultimate nondisability determination” and the error was deemed

                                  20   harmless. Id.

                                  21          Here, by contrast, the Court concludes in Section IV.C. that the ALJ improperly rejected

                                  22   Plaintiff’s subjective testimony. Given that conclusion, it is unclear whether the ALJ’s failure to

                                  23   give specific reasons for rejecting the function report prepared by Plaintiff’s mother ultimately

                                  24   altered the nondisability determination. The ALJ must correct this issue on remand.

                                  25          Accordingly, on this issue, the Court GRANTS Plaintiff’s motion for summary judgment

                                  26   and DENIES the Commissioner’s cross-motion for summary judgment.

                                  27

                                  28
                                                                                         14
                                         Case 5:19-cv-01606-SVK Document 30 Filed 10/20/20 Page 15 of 18



                                              E.       Residual Functional Capacity Determination
                                   1
                                              A claimant’s RFC is defined as the most he can do despite his impairments. 20 C.F.R.
                                   2
                                       § 404.1545(a)(1). The ALJ must determine whether the claimant has the RFC to perform his past
                                   3
                                       relevant work or make an adjustment to other work. Ghanim, 763 F.3d at 1160. Here, the ALJ
                                   4
                                       concluded that if Plaintiff stopped the substance use, “he would have the residual functional
                                   5
                                       capacity to perform a full range of work at all exertional levels but with the following
                                   6
                                       nonexertional limitations: he is limited to simple, routine tasks with simple work-related
                                   7
                                       decisions” and “[h]e occasionally could respond appropriately to supervisors, coworkers, and the
                                   8
                                       public.” AR 27.
                                   9
                                              In challenging the ALJ’s RFC determination, Plaintiff again criticizes the ALJ’s evaluation
                                  10
                                       of the medical evidence, arguing that “the ALJ failed to specifically identify any medical evidence
                                  11
                                       that supports any aspect of the RFC finding.” Dkt. 23 at 10. Plaintiff notes that the ALJ
                                  12
Northern District of California




                                       mentioned the opinion of Dr. Ying that Plaintiff “was capable of at least simple, repetitive work
 United States District Court




                                  13
                                       with limited public contact” (AR 29), but Plaintiff argues that the ALJ failed to indicate what, if
                                  14
                                       any, weight he gave Dr. Ying’s opinion. Dkt. 23 at 10. Plaintiff also argues that the ALJ’s RFC
                                  15
                                       determination failed to incorporate Dr. Ying’s finding that Plaintiff was moderately limited in the
                                  16
                                       “ability to complete a normal workday and workweek without interruptions from psychologically
                                  17
                                       based symptoms and to perform at a consistent pace without an unreasonable number and length
                                  18
                                       of rest periods.” Id. (citing AR 102). Plaintiff further argues that the ALJ also ignored “contrary
                                  19
                                       opinion evidence” from Dr. Lucila and rejected the opinions of Drs. Geringson, Boutelle, and
                                  20
                                       Franklin. Id.
                                  21
                                              With respect to the ALJ’s evaluation of Dr. Ying’s opinion, the Commissioner relies on
                                  22
                                       Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1173 (9th Cir. 2008), for the proposition that the
                                  23
                                       moderate limitations Dr. Ying assessed were not an RFC determination. Dkt. 28 at 8. According
                                  24
                                       to the Commissioner, the limitations identified by Dr. Ying “were merely an assessment of
                                  25
                                       Plaintiff’s functioning, not a determination of the most he could still do, despite his limitations;
                                  26
                                       that determination was contained in the narrative discussion section of the opinion where Dr. Ying
                                  27
                                       indicated that Plaintiff could perform ‘simple and complex tasks.’” Id. (citing AR 101-103). The
                                  28
                                                                                         15
                                         Case 5:19-cv-01606-SVK Document 30 Filed 10/20/20 Page 16 of 18




                                   1   medical record in Stubbs-Danielson included opinions that Plaintiff had a moderately limited

                                   2   ability “to perform at a consistent pace without an unreasonable number and length of rest

                                   3   periods” as well as other pace limitations. Stubbs-Danielson, 539 F.3d at 1173. The ALJ’s RFC

                                   4   assessment in that case did not explicitly note pace limitations. The Ninth Circuit held that the

                                   5   ALJ did not err by “translat[ing] [the claimant’s] condition, including the pace and mental

                                   6   limitations, into the only concrete restrictions available to him—[one physician]’s recommended

                                   7   restriction to ‘simple tasks.’” Id. at 1175.

                                   8          However, “the Ninth Circuit and district courts in the Ninth Circuit have held that Stubbs-

                                   9   Danielson does not control in cases where the limitations relate to functional areas other than

                                  10   concentration, persistence, and pace, such as social functioning and attendance.” Panziera v.

                                  11   Berryhill, No. 17-cv-02719-LHK, 2018 WL 278623, at *20 (N.D. Cal. Jan. 3, 2018) (citing cases).

                                  12   Moreover, although Stubbs-Danielson “has been interpreted as endorsing a more general approach
Northern District of California
 United States District Court




                                  13   of allowing the ALJ to translate medical findings relating to mental limitations into ‘concrete’

                                  14   work-related RFC restrictions,” a “proposition that Stubbs-Danielson may be construed as

                                  15   generally permitting an ALJ to ‘translate medical findings related to mental limitations into

                                  16   ‘concrete’ work-related RFC restrictions … sweep[s] too broadly.” DeBruin v. Saul, No. 18-cv-

                                  17   03802-VKD, 2019 WL 4751890, at *10 (N.D. Cal. Sep. 30, 2019) (citing Hurley v. Astrue, No. C-

                                  18   12-1993 EDL, 2013 WL 12125536 (N.D. Cal. Apr. 15, 2013)).

                                  19          Here, to the extent the ALJ’s RFC determination attempted to “translate” the cited opinion

                                  20   of Dr. Ying into concrete RFC limitations, that attempt was incomplete at best. As discussed in

                                  21   Section IV.A.2. above, the ALJ’s RFC determination failed to address, without any explanation,

                                  22   the opinions of Drs. Lucila and Ying that Plaintiff had moderate limitations in his ability to

                                  23   complete a normal workday or workweek. AR 84, 102. Moreover, although in his DAA analysis

                                  24   the ALJ relied on Dr. Howard’s opinion regarding Plaintiff’s limitations in the absence of

                                  25   substance use, the ALJ ignored Dr. Howard’s opinion as to Plaintiff’s work-related abilities, such

                                  26   his opinion that Plaintiff had moderate to marked limitations in ability to adapt to changes in a

                                  27   working environment and moderate limitations in his ability to attend to and concentrate on usual

                                  28   work situations. AR 453.
                                                                                        16
                                         Case 5:19-cv-01606-SVK Document 30 Filed 10/20/20 Page 17 of 18




                                   1          In order to disregard these aspects of the doctors’ opinions, the ALJ had to provide either

                                   2   “clear and convincing reasons” or “specific and legitimate reasons,” depending on whether these

                                   3   doctors were contradicted by another doctor in the record. Betts v. Colvin, 531 Fed. Appx. 799,

                                   4   800 (9th Cir. 2013) (citation omitted). The ALJ provided no reasons for disregarding aspects of

                                   5   the opinions of Drs. Lucila, Ying, and Howard, so the Court must remand. Id.

                                   6          Accordingly, on this issue the Court GRANTS Plaintiff’s motion for summary judgment

                                   7   and DENIES the Commissioner’s cross-motion for summary judgment.

                                   8          F.      Vocational Expert Testimony
                                   9          Plaintiff argues that the ALJ erred by posing hypotheticals to the vocational expert who

                                  10   testified at the hearing that were vague, inconsistent with the Dictionary of Occupational Titles,

                                  11   and incomplete as to Plaintiff’s limitations. Dkt. 23 at 10-12.

                                  12          The Commissioner may carry his burden at Step 5 of the disability inquiry by identifying
Northern District of California
 United States District Court




                                  13   specific jobs existing in substantial numbers in the national economy that the claimant can

                                  14   perform “by eliciting the testimony of a vocational expert in response to a hypothetical that sets

                                  15   out all the limitations and restrictions of the claimant.” Andrews v. Shalala, 53 F.3d 1035, 1039

                                  16   (9th Cir. 1995).

                                  17          Because, as discussed above, the ALJ erred with respect to the evaluation of the medical

                                  18   evidence, the DAA analysis, Plaintiff’s credibility, the third-party function report, and Plaintiff’s

                                  19   RFC, on remand the ALJ must also consider whether the hypotheticals posed to the vocational

                                  20   expert must be revised to correctly reflect Plaintiff’s limitations and restrictions.

                                  21          Accordingly, on this issue, the Court GRANTS Plaintiff’s motion for summary judgment

                                  22   and DENIES the Commissioner’s cross-motion for summary judgment.

                                  23   V.     DISPOSITION
                                  24          The Social Security Act permits courts to affirm, modify, or reverse the Commissioner’s

                                  25   decision “with or without remanding the case for a rehearing.” 42 U.S.C. § 405(g); see also

                                  26   Garrison v. Colvin, 759 F.3d 995, 1019 (9th Cir. 2014). “[W]here the record has been developed

                                  27   fully and further administrative proceedings would serve no useful purpose, the district court

                                  28   should remand for an immediate award of benefits.” Benecke v. Barnhart, 379 F.3d 587, 595 (9th
                                                                                          17
                                         Case 5:19-cv-01606-SVK Document 30 Filed 10/20/20 Page 18 of 18




                                   1   Cir. 2004). However, “[r]emand for further proceedings is appropriate where there are

                                   2   outstanding issues that must be resolved before a disability determination can be made, and it is

                                   3   not clear from the record that the ALJ would be required to find the claimant disabled if all the

                                   4   evidence were properly evaluated.” Luther v. Berryhill, 891 F.3d 872, 877–78 (9th Cir. 2018)

                                   5   (citations omitted).

                                   6          Because it is not clear from the record that the ALJ would be required to find Plaintiff

                                   7   disabled if all the evidence were properly evaluated, remand is appropriate. On remand, the ALJ

                                   8   must properly evaluate the evidence based on applicable law and the guidance provided in this

                                   9   opinion. It is not the Court’s intent to limit the scope of the remand.

                                  10          For the foregoing reasons, the Court GRANTS Plaintiff’s motion for summary judgment,

                                  11   DENIES Defendant’s cross-motion for summary judgment, and REMANDS this case for further

                                  12   proceedings.
Northern District of California
 United States District Court




                                  13          SO ORDERED.

                                  14   Dated: October 20, 2020

                                  15

                                  16
                                                                                                     SUSAN VAN KEULEN
                                  17                                                                 United States Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         18
